Title: Charles Adams to John Adams, 31 January 1793
From: Adams, Charles
To: Adams, John


My dear Sir
New York Jany 31st 1793
I received your favor of the 29th yesterday I had sold the horses the day before for £70:.
The Baron returned on teusday his visit has been of service to him He said to me upon sitting down to supper that evening “I thank God my dear Charles that I am not a Great man and that I am once more permitted to set down at my little round table with Mulligan and yourself enjoy more real satisfaction than the pomp of this world can afford.” He thinks that parties are too high to remain long in a quiet situation. That Antifederal [spiri]t which wishes to imitate the geniuses of France is boiling with much force among the members of Congress. I hear that They charge the Secretary of the Treasury with having embezzled two millions of the public money. Surely if accusations like this without foundation are suffered to pass by without censure we have arrived at a republican liberty of Speech. Is it ignorance or malice which forges these charges? The Baron told me You were well, prudent and respected, but that The other great officers of the Goverment were very uneasy How often when reflecting upon the trials you have undergone and the rewards you have generally met with have I repeated to myself those beautiful lines of Horace


“Justum et tenacem viri propositum
Non Civium ardor non prava jubentium
Non vultus Instantis Tyrranni
Mente quatit Solida.[”]

The President too has at last become the subject of open invective? I beleive him very illy calculated to bear it. He is in a measure unaccustomed to being abused by libels and whether he will have fortitude enough to despise them I am very doubtful
We received letters from our friends in England on Sunday last They write pleasingly of their health and prosperity We hear also that Prusia has acknowledge the Republic of France and that an alliance between them is shortly to take place The French army under Dumourier have captured Mons Bruxells and Gent and made 15000 prisoners Where will all this end? We are quite peaceable in this City for the present The assembly are about to impeach Judge Cooper for malpractice during the last election for Gover[nor. He] will be taking up the hatchet upon the oth[er side?] probably they will still tyrannize as they have before Their majority is so decided in both houses that Cooper will stand but a poor chance however innocent he may be. That we may be speedily releived from oppression is the sincere prayer of your / affectionate son
Charles Adams
